Citation Nr: 0214010	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  96-39 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.

2.  Entitlement to special monthly pension benefits based on 
the need for regular aid and attendance or on housebound 
status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.  This appeal arises from an August 1997 rating decision 
of the Department of Veterans Affairs (VA), Huntington, West 
Virginia, regional office (RO), which denied special monthly 
pension, and from a February 2000 decision, which found new 
and material evidence had not been submitted to reopen a 
claim of service connection for a psychiatric disorder.  In 
March 1999, the Board issued a decision which, in pertinent 
part, denied special monthly pension based on the need for 
regular aid and attendance or on housebound status.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2000, the Court 
issued a Decision which, in part, vacated the March 1999 
Board decision as to the special monthly pension claim and 
remanded the case to the Board for proceedings consistent 
with the Court's decision.  

In January 2001, the Board implemented the Court mandates by 
remanding the special monthly pension issue to the RO.  This 
issue will be addressed in a which follows the decision 
below.


FINDINGS OF FACT

1.  An unappealed July 1998 rating decision determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a nervous condition.

2.  Evidence submitted since the July 1998 rating decision is 
new to the claims file, but does not bear directly and 
substantially on the question of whether a current 
psychiatric disability was incurred or aggravated in service, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.




CONCLUSION OF LAW

Evidence submitted since the rating decision in July 1998 is 
not new and material, and a claim of service connection for a 
psychiatric disorder may not be reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  Regulations implementing the VCAA have 
now been published.  66 Fed. Reg. 45,620 (Aug.29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000. 

VA has fully complied with the mandates of the VCAA.  Well-
groundedness is not an issue.  The veteran was provided a 
copy of the decision explaining why the claim to reopen a 
claim of service connection for a psychiatric disorder was 
denied.  Furthermore, through an August 2001 statement of the 
case (SOC), various correspondence from VA, and the 
supplemental statements of the case (SSOC) dated in February 
and May 2002, he was advised of the controlling law and 
regulations.  These communications clearly explained his 
rights and responsibilities and advised him what evidence is 
of record and what type of evidence could substantiate his 
claim.  Moreover, the records identify and explain the 
respective responsibilities of VA and the appellant to 
provide evidence; specifically, the veteran has been advised 
that he must submit new and material evidence to reopen the 
claim. 

It is not prejudicial to the appellant for the Board to 
address the claim based on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 
Background and Analysis

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered. 38 U.S.C.A. § 7105(c).   Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."  Under 38 C.F.R. § 3.156(a), "new 
and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Hence, it does not apply in the instant case.  66 Fed. Reg. 
45620-45630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.156(a)].

Numerous RO and Board decisions dating back to 1976 have 
repeatedly denied the veteran's claim for service connection 
for a psychiatric disorder.  In an October 1994 decision, the 
Board denied service connection for a nervous condition on 
the basis that it preexisted service, and did not increase in 
severity during service.  

In July 1998 rating decision, the Huntington, West Virginia 
RO determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
nervous condition.  It was noted that the evidence presented 
was not directly relevant to the issue of service connection, 
and therefore could not serve to reopen the claim.  The 
veteran was notified of this rating decision in July 1998 and 
again in October 1998.  He initiated an appeal of the 
decision, but withdrew that appeal in a January 1999 Joint 
Motion on an appeal of the Board's 1994 decision to the 
Court.  Hence, the July 1998 RO decision became final, and is 
the last final denial of the claim.

At the time of the July 1998 rating decision, the record 
included evidence of preservice treatment for anxiety and 
depression, as well as evidence of problems with nervousness, 
anxiety and alcoholism first treated after service in the 
late 1970s.  The record did not include evidence that a 
psychiatric disorder grew worse during service, except based 
on history provided by the veteran.  There was no mention of 
a psychiatric disability in the veteran's service medical 
records.  At discharge in December 1971, there was no mention 
of complaint, diagnosis or treatment for a psychiatric 
disorder, and a Report of Mental Status Evaluation noted no 
mental illness.

The relevant evidence added to the claims file since the July 
1998 rating decision consists of the following: (1) various 
submissions by the veteran, including an April 1999 
application, a March 2000 Notice of Disagreement, and an 
August 2001 Substantive Appeal; (2) VA hospital and 
outpatient treatment records, dated from October 1997 to 
April 2002; and (3) reports of VA examinations in October and 
December 2001.

In reviewing the newly submitted medical evidence of record, 
the Board initially notes that the RO had previously found 
evidence of treatment for anxiety prior to service and 
evidence of treatment for problems with anxiety and 
alcoholism after service, but no evidence that the veteran's 
preservice anxiety problem increased during service, or was 
aggravated thereby.  Similarly, the newly received evidence, 
particularly the October 2001 VA examination report, suggests 
a current disorder as well as preservice anxiety problems, 
but contains no indication that the veteran's preservice 
condition was made worse by any aspect of his period of 
service.  To the contrary, the examiner who performed the 
October 2001 mental disorders examination gave the opinion 
(consistent with evidence on file prior to the 1998 decision) 
that the veteran's problems with recurrent anxiety and 
depression predated service and were not service connected.  
Therefore, the newly submitted medical evidence does not bear 
directly and substantially on the question of whether the 
veteran's nervous condition is related to service, and this 
evidence, while new, cannot be deemed "material" for purposes 
of reopening the veteran's claim.

As to the veteran's own opinions, he has not demonstrated he 
has medical training, expertise, or credentials that would 
qualify him to render a competent opinion regarding medical 
causation.  Therefore, his lay opinions in this matter are 
not competent medical evidence, and cannot be deemed 
"material" for purposes of reopening his claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For evidence to 
be new and material, it must bear directly and substantially 
on the matter at hand, and be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Here, the claim has been denied on the basis that the 
veteran's psychiatric disability pre-existed, and was not 
aggravated by, service.  In this context, the only evidence 
that would bear on the matter at hand would be evidence 
tending to show either (a) that a psychiatric disability did 
not preexist service or (b) that a preexisting psychiatric 
disability increased in severity (was aggravated) during 
service.  No such evidence has been submitted, and the claim 
may not be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder is denied.	


REMAND

As noted by the Court in its June 2000 Decision, the Board's 
April 1998 remand instructions to the RO to re-rate the 
veteran's existing disabilities were not complied with.  
Pursuant to the Court's instructions, the Board remanded the 
case again in January 2001.  Again the RO has failed to 
comply with the request to re-rate the veteran's existing 
disabilities.  A remand by the Court or the Board confers on 
the veteran, as a matter of law the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Board is bound by the Court's June 2000 
decision, and the matter of entitlement to special monthly 
pension may not proceed to a final decision on the merits 
until the RO has complied with the Court's June 2000 mandates 
(and the Board's January 2001 implementing Remand).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must re-rate the veteran's 
existing disabilities, specifically, 
bilateral hearing loss; status post 
fractured left clavicle; right elbow 
condition; general anxiety disorder with 
alcoholism and depression; and 
hypertension and chest pain.  The RO 
should then re-adjudicate the veteran's 
claim for special monthly pension to 
encompass consideration of the ratings 
assigned.  If any further development 
(e.g., VA examination) is necessary to 
accomplish the action ordered above, such 
development must be completed.

2.  The RO must review the claims file 
and ensure that any further notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  

If special monthly pension remains denied, the veteran and 
his representative should be provided with an appropriate 
SSOC and given the opportunity to respond.  The case should 
then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  


		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



